Citation Nr: 1202560	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-01 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for degenerative joint disease of the lumbar spine (hereinafter "a low back disability").  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  Currently, the Veteran's claims file is in the jurisdiction of the New Orleans, Louisiana, RO.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The record reflects that the Veteran has asserted on numerous occasions that he is unable to work as a result of his service-connected disabilities.  In addition, the record contains a letter from the Veteran's employer suggesting that he cannot perform his duties.  As such, this issue is properly before the Board at this time.  

The Board notes that the Veteran's representative, The American Legion, was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this decision because the Board herein grants entitlement to a TDIU, which is the full benefit sought on appeal.   Moreover, as relevant to the remand portion of the decision, following the completion of the requested development, the Veteran's representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

The issue of entitlement to a disability evaluation in excess of 40 percent for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDING OF FACT

The Veteran is unable to maintain a substantially gainful occupation as a result of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant entitlement to a TDIU herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for coronary artery disease (rated as 60 percent disabling); a lumbosacral strain (rated as 40 percent disabling); a gunshot wound to muscle group XI (rated as 10 percent disabling); a peripheral nerve injury of the right lower extremity (rated as 10 percent disabling); bilateral tinnitus (rated as 10 percent disabling); and a laceration to the bottom of the left foot (rated as 0 percent disabling).  The Veteran's combined disability evaluation is 80 percent.  As such, the Veteran meets the percentage requirements laid out in 38 C.F.R. § 3.340.  

In addition, the evidence of record demonstrates that the Veteran is unable to follow a substantially gainful occupation due to his combined service-connected disabilities.  In this regard, the record contains a letter from the Veteran's employer dated August 2008.  According to such document, the Veteran had worked for the author several times over the past few years, but he was unable to perform his duties, which included painting and cleaning up.  It was noted that the Veteran simply required too many breaks due to pain, and as such, there were no other duties the Veteran could perform.  Also, during the Veteran's August 2008 VA examination, it was noted that he was unable to walk more than a few yards due to pain.  The examiner noted that the Veteran was not currently employed and was not retired.  He further indicated that the reason that the Veteran was currently unemployed was his low back disability.  Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that entitlement to a TDIU is warranted.

ORDER

A TDIU is granted.  



REMAND

Relevant to the Veteran's increased rating claim, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The record reflects that the Veteran was last afforded a VA examination for his lumbar spine disability in August 2008, which is more than three years ago.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In his October 2008 notice of disagreement, the Veteran suggested that his back disability was continuing to deteriorate.  In addition, he asserted in a statement received by VA in January 2009 that he believed the August 2008 VA examiner failed to enter accurate information on the examination report.  The Veteran again asserted in his January 2010 appeal to the Board that he believed the August 2008 examination report was in error.  Therefore, since it has been more than three years since the Veteran's last examination, and since he has alleged on several occasions that the currently assigned disability rating may be incorrect, the Board finds that he should be scheduled for a new VA examination before appellate review proceeds.  

Furthermore, the record reflects that the Veteran seeks treatment at the Alexandria, Louisiana, VA Medical Center and the most recent VA treatment records contained in the claims file are dated in October 2009.  Therefore, relevant VA treatment records prepared since this time should be obtained and incorporated into the claims file before appellate review proceeds.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Alexandria facility dated from October 2009 to the present pertaining to the Veteran's low back disability.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Upon completion of the above, the Veteran should be scheduled for a VA examination before an appropriate medical professional so as to determine the current level of severity of his service-connected low back disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  The examiner should describe in detail all symptomatology associated with the Veteran's low back disability, including any associated neurological involvement.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

The examiner should specifically indicate whether the Veteran's low back disability results in any neurologic impairment, to include radiculopathy, bowel impairment, or bladder impairment, and, if so, the severity of such impairment.

Lay statements provided by the Veteran regarding his symptomatology must be discussed and considered, and a complete rationale must be provided for any opinions offered.  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


